Smith, P. J.
— The plaintiff bank sued the defendants on a promissory note purporting to have been executed by them to ¥m. Downing for $150, and by the latter indorsed before maturity for value to the bank. The defendants interposed as a defense the plea of non est factum.
The plaintiff introduced expert evidence tending to establish the signature of Mrs. Myers to the note by *160comparison of it with an admittedly genuine extrinsic-signature of hers. There was no objection to this-method of proving her signature to the note, nor to the standard of comparison so introduced.
There was no evidence adduced which tended in-the least to prove that Myers, who could not write, had authorized anyone to sign his name to the note. The-evidence on the contrary showed that he did not sign the note sued on or any other paper to Downing, jointly with his wife.
The court, by its instructions, in effect, told the-jury that their verdict should be for the defendants, if, first, they found Mrs. Myers did not sign her name to the note and that Mr. Myers did not authorize anyone to sign his name or to place his mark thereon, or unless, second, they found by a preponderance of evidence that defendants, or either of them, signed the note, or if, third, they found that Mrs. Myers signed the note, and that Mr. Myers’ name was placed thereon without his authority after it had been signed by her.. The defendants had judgment, and the plaintiff appeals.
The defendants’ first instruction is no more than the converse of the proposition asserted in plaintiff’s-instruction. And this instruction, when considered in connection with their first, will be found to have simply directed the jury that, unless they found from a preponderance of the evidence, that one or both of defendants signed the note or authorized it, their verdict should be for defendants. There was nothing improper in this. The defendants’ third instruction in effect declared that if A sign a note to B, and afterwards the name of C is forged to the note, then that it cannot be enforced against A, who did sign it. Whether an alteration made in a note is material or immaterial, makes do difference in the result, if such alteration was made by a party interested in the instrument. In either case *161the mater will be discharged. Hunt v. Gray, 6 Vt. 227; First Nat. Bank v. Fricke, 75 Mo. 178; German Bank v. Dunn, 62 Mo. 79; Moore v. Hutchinson, 69 Mo. 429. And the signing of a name as maker to a note is an alteration that will discharge all the original parties not consenting thereto. Dent v. Silver, 5 Mo. App. 186; Haskell v. Champion, 30 Mo. 136; Gardner v. Walsh, 5 El. & Bl. 82; Hall’s Adm’r v. McHenry, 19 Iowa, 523; Wallace v. Jewell, 21 Ohio, 171; Henry v. Coates, 17 Ind. 161.
It is true that there is some difficulty in reconciling the reasoning in the case of Williams v. Jenson, 75 Mo. 681, with that in First Nat. Bank v. Fricke, supra, decided at the same term. In the former case, after the note had matured, the payee proposed to the maker that if he would get his wife to sign it that he would extend the time of payment. The wife did sign as an additional maker. In a suit on the note, one of the defenses was that it had been altered. In the opinion of the court in the case it is said that if all of the original parties to the note had consented to the wife’s signing, it would have added nothing to the validity of her signature; neither would the absence of their consent constitute her signature an alteration. When written, it was in the eye of the law nothing; the original maker was just as liable after as before it was attached. Her signature changed nothing. At the time the case was decided, the note of a married woman was void. The alteration, if such it was, was an immaterial one. It seems that in the light of First Nat. Bank v. Fricke, that would have been an alteration, and, though an immaterial one, yet, would have been fatal to the validity of the note as against the original maker.
In other jurisdictions it is held that an alteration in a contract, in order to vitiate it, must be material. *162It must in some way increase or lessen liability of the obligor. Miller v. Finley, 26 Mich. 249: Barnes v. Vankeuren, 47 N. W. Rep; Brownell v. Winner, 29 N. Y. 408; Mersman v. Werges, 112 U. S. 139.
In the case at bar the forged signature was that of a person who could legally bind himself by signing the note, and, therefore, the reasoning in Williams v. Fricke had no application. The uncontradicted evidence is that the name of Myers was attached to the note without his authority. There is an entire absence of evidence showing that Mrs. Myers consented to the appending of the signature of her husband to the note. The burden was on the plaintiff to show this. It may be well inferred that the payee of the note appended the signature of Myers thereto after its delivery. There was no direct, evidence as to who did it. Under the evidence and rulings of the appellate courts of this state, to which we have referred, we feel constrained to hold the attachment of the signature of defendant Myers to the note to be an alteration which was fatal to its validity.
The judgment of the circuit court will be affirmed.
All concur.